Exhibit 10.1

Execution Version

FIFTH AMENDMENT TO AMENDED AND RESTATED

REVOLVING CREDIT AND TERM LOAN AGREEMENT

THIS FIFTH AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN
AGREEMENT (this “Amendment”), is made and entered into as of April 17, 2015, by
and among BRISTOW GROUP INC., a Delaware corporation (the “Borrower”), the
Lenders party hereto and SUNTRUST BANK, in its capacity as Administrative Agent
for the Lenders (the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to a
certain Amended and Restated Revolving Credit and Term Loan Agreement, dated as
of November 22, 2010 (as amended by that certain First Amendment to Amended and
Restated Revolving Credit and Term Loan Agreement, dated as of December 22,
2011, as further amended by that certain Second Amendment to Amended and
Restated Revolving Credit and Term Loan Agreement, dated as of October 1, 2012,
as further amended by that certain Third Amendment to Amended and Restated
Revolving Credit and Term Loan Agreement, dated as of April 29, 2013, as further
amended by that certain Fourth Amendment to Amended and Restated Revolving
Credit and Term Loan Agreement, dated as of March 14, 2014, and as further
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; capitalized terms used herein and not otherwise defined
shall have the meanings assigned to such terms in the Credit Agreement),
pursuant to which the Lenders have made certain financial accommodations
available to the Borrower;

WHEREAS, Borrower has requested that the Lenders identified on Annex A attached
hereto as (i) Increasing Lenders with Revolving Commitment increases (the
“Increasing Revolving Lenders”) or new Lenders providing new Revolving
Commitments (the “New Revolving Lenders”) provide such increased or new
Revolving Commitments such that the Aggregate Revolving Commitment Amount is
increased by $50,000,000 (such increase being referred to herein as the
“Revolving Commitment Increase”), and (ii) Increasing Lenders with Term Loan
Commitment increases (the “Increasing Term Loan Lenders”; and collectively with
the Increasing Revolving Lenders, the “Increasing Lenders”) provide additional
Term Loan Commitments or new Lenders providing new Term Loan Commitments (the
“New Term Loan Lenders”; and collectively with the New Revolving Lenders, the
“New Lenders”; and the New Lenders, collectively with the Increasing Lenders,
the “Incremental Lenders”) provide new Term Loan Commitments such that the
Aggregate Term Loan Commitment Amount is increased by $127,377,687.52 (such
increase being referred to herein as the “Term Loan Commitment Increase”; and
collectively with the Revolving Commitment Increase, the “Commitment Increase”),
and subject to the terms and conditions hereof, the Incremental Lenders are
willing to do so as hereinafter set forth;

WHEREAS, the Borrower has requested the ability to enter into a 364-day term
loan facility in an aggregate principal amount of up to $115,000,000 (the
“364-Day Credit Facility”), the proceeds of which will be used by the Borrower
to refinance, redeem, repurchase or replace the 2038 Senior Convertible Notes
(the “2038 Note Refinancing”) and to pay costs and expenses incurred in
connection therewith, and the obligations in respect of which will be guaranteed
by the Guarantors and secured by the Collateral on a pari passu basis with the
Secured Obligations (as defined in the Security Agreement);



--------------------------------------------------------------------------------

WHEREAS, the Borrower has requested that the Lenders (i) amend certain
provisions of the Credit Agreement in order to permit the 2038 Note Refinancing
and the entry into the 364-Day Credit Facility and (ii) amend certain other
provisions of the Credit Agreement, and the Lenders party hereto are willing,
subject to the terms and conditions set forth herein, to amend the Credit
Agreement as provided for herein;

NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of all of which are acknowledged, the parties hereto agree as follows:

1. Defined Terms. Capitalized terms used herein and not otherwise defined shall
have the meanings assigned to such terms in the Credit Agreement.

2. Amendments to the Credit Agreement.

(a) Section 1.1 of the Credit Agreement is hereby amended by replacing the
definitions of “Aggregate Revolving Commitment Amount”, “Aggregate Term Loan
Commitment Amount”, “Consolidated EBITDA”, “Consolidated Net Income”,
“Eurocurrency Rate”, “Excluded Taxes”, “Indebtedness”, “Investment Grade Rating
Event”, “Loan Documents”, “Reference Banks”, “Senior Secured Debt”, “Term Loan
Commitment” and “2008 Indenture” in their entirety with the following
definitions:

“Aggregate Revolving Commitment Amount” shall mean the aggregate principal
amount of the Aggregate Revolving Commitments from time to time. On the Fifth
Amendment Effective Date, the Aggregate Revolving Commitment Amount is
$400,000,000.

“Aggregate Term Loan Commitment Amount” shall mean the aggregate principal
amount of the Aggregate Term Loan Commitments made by Lenders on and after the
Closing Date, whether expired or outstanding. On the Fifth Amendment Effective
Date, the Aggregate Term Loan Commitment Amount is $350,000,000.

“Consolidated EBITDA” shall mean, for the Borrower and its Subsidiaries for any
period, and without duplication an amount equal to the sum of (a) Consolidated
Net Income for such period plus (b) to the extent deducted in determining
Consolidated Net Income for such period, (i) Consolidated Interest Expense,
(ii) income tax expense, (iii) depreciation and amortization and (iv) without
duplication, cash dividends received from unconsolidated affiliates that are
accounted for by the equity accounting method, but excluding, in the case of the
foregoing clauses (a) and (b), any net income or net loss and expenses and
charges of any SPVs, in all cases determined on a consolidated basis in
accordance with GAAP in each case for such period. For purposes of this
Agreement, Consolidated EBITDA shall be calculated on a Pro Forma Basis.

“Consolidated Net Income” shall mean, for the Borrower and its Subsidiaries for
any period, the net income (or loss) of the Borrower and its Subsidiaries for
such period determined on a consolidated basis in accordance with GAAP, but
excluding therefrom (to the extent otherwise included therein) (i) any
extraordinary or non-recurring gains or losses, (ii) any gains or losses
attributable to write-ups or write-downs of assets, (iii) any equity interest of
the Borrower or any Subsidiary of the Borrower in the unremitted earnings of any

 

2



--------------------------------------------------------------------------------

Person that is not a Subsidiary, (iv) any unremitted earnings of any Subsidiary
that is subject to restrictions as to the payment of dividends or distributions,
(v) any income (or loss) of any Person accrued prior to the date it becomes a
Subsidiary or is merged into or consolidated with the Borrower or any Subsidiary
on the date that such Person’s assets are acquired by the Borrower or any
Subsidiary and (vi) any non-cash foreign exchange rate gains or losses.

“Eurocurrency Rate” means, for any Interest Period for each Eurocurrency Rate
Loan comprising part of the same Borrowing, the higher of (x) 0.00% per annum
and (y) an interest rate per annum equal to the rate per annum obtained by
dividing (a)(i) in the case of any Borrowing denominated in Dollars or any
Alternate Currency other than Euro, the rate per annum (rounded upwards, if
necessary, to the nearest 1/100 of 1%) appearing on Reuters Screen LIBOR01 Page
(or any successor page) as the London interbank offered rate for deposits in
Dollars or the Applicable Alternate Currency at approximately 11:00 a.m.
(London, England time), two (2) Business Days prior to the first day of such
Interest Period for a term comparable to such Interest Period or, if for any
reason such rate is not available, LIBOR shall be, for any Interest Period, the
rate per annum reasonably determined by the Administrative Agent as the rate of
interest at which deposits in Dollars or the applicable Alternate Currency in
the approximate amount of the Eurodollar Loan comprising part of such Borrowing
would be offered by the Administrative Agent to major banks in the London
interbank Eurodollar market at their request at or about 10:00 a.m. (New York,
New York time) two (2) Business Days prior to the first day of such Interest
Period for a term comparable to such Interest Period, or (ii) in the case of any
Borrowing denominated in Euros, the EURIBO Rate by (b) a percentage equal to
100% minus the Eurocurrency Rate Reserve Percentage for such Interest Period.

“Excluded Taxes” shall mean with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its Applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which any Lender is located, (c) in the case of a
Lender, any withholding tax that (i) is imposed on amounts payable to such
Lender at the time such Lender becomes a party to this Agreement, (ii) is
imposed on amounts payable to such Lender at any time that such Lender
designates a new lending office, other than taxes that have accrued prior to the
designation of such lending office that are otherwise not Excluded Taxes, or
(iii) is attributable to such Lender’s failure to comply with Section 2.20(e),
Section 2.20(f) or Section 2.20(g), and (d) any United States federal
withholding Taxes imposed under FATCA.

“Indebtedness” of any Person shall mean, without duplication (i) obligations of
such Person for borrowed money, (ii) obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments, (iii) obligations of such
Person in respect of the deferred purchase price of property or services (other
than trade payables incurred in the ordinary course of business on

 

3



--------------------------------------------------------------------------------

terms customary in the trade) that are treated as debt in accordance with GAAP;
(iv) obligations of such Person under any conditional sale or other title
retention agreement(s) relating to property acquired by such Person, (v) all
Capital Lease Obligations for borrowed money of such Person treated as debt in
accordance with GAAP, (vi) all obligations, contingent or otherwise, of such
Person in respect of letters of credit, acceptances or similar extensions of
credit, (vii) Guarantees of such Person of the type of Indebtedness described in
clauses (i) through (vi) above, (viii) Indebtedness of a third party secured by
any Lien on property owned by such Person, whether or not such Indebtedness has
been assumed by such Person, (ix) Disqualified Stock of such Person,
(x) Off-Balance Sheet Liabilities and (xi) all Hedging Obligations.

“Investment Grade Rating Event” means the first day on which the 6 1⁄4% Senior
Notes or any Permitted Refinancing Indebtedness in respect thereof in the form
of unsecured Indebtedness evidenced by bonds, debentures, notes or similar
instruments are assigned an Investment Grade Rating.

“Loan Documents” shall mean, collectively, this Agreement, the Notes (if any),
the LC Documents, the Fee Letter, the Commitment Increase Fee Letter, the Fourth
Amendment Fee Letter, the Fifth Amendment Fee Letter, the Subsidiary Guaranty
Agreement, the Security Documents, all Notices of Borrowing, all Notices of
Conversion/Continuation, all Compliance Certificates, all landlord waivers and
consents, bailee agreements and any and all other instruments, and agreements,
executed in connection with any of the foregoing.

“Reference Banks” means JPMorgan Chase Bank, National Association, Bank of
America, N.A. and SunTrust Bank or if any such Lender assigns all of its
Commitment, such other Lender as may be designated by the Administrative Agent,
provided, such other Lender expressly consents to the Administrative Agent to
being designated a “Reference Bank” hereunder.

“Senior Secured Debt” shall mean the aggregate principal amount of all
Indebtedness under the Loan Documents and the 364-Day Term Loan Credit
Documents.

“Term Loan Commitment” shall mean, with respect to each Lender, (i) as of the
Closing Date, the obligation of such Lender to make a Term Loan hereunder
pursuant to Section 2.5(a), in a principal amount not exceeding the amount set
forth with respect to such Lender on Schedule II as in effect on the Closing
Date, which Term Loan Commitments expired in accordance with Section 2.8(a) on
the date that Term Loans were made under such Term Loan Commitments, (ii) as of
the First Amendment Date, the obligation of such Lender to make a Term Loan
hereunder pursuant to Section 2.5(c), in a principal amount not exceeding the
amount set forth with respect to such Lender under the caption “First Amendment
Additional Term Loan Commitment” on Schedule II as in effect on the First
Amendment Date (each such Lender’s “First Amendment Additional Term Loan
Commitment”), which First Amendment Additional Term Loan Commitments shall
expire in accordance with Section 2.8(a) on the date that Term Loans are made
under such First Amendment Additional Term Loan Commitments, (iii) as of the
Fifth Amendment Effective Date, the obligation of

 

4



--------------------------------------------------------------------------------

such Lender to make a Term Loan hereunder pursuant to Section 2.5(d), in a
principal amount not exceeding the amount set forth with respect to such Lender
under the caption “Fifth Amendment Additional Term Loan Commitment” on Schedule
II as in effect on the Fifth Amendment Effective Date (each such Lender’s “Fifth
Amendment Additional Term Loan Commitment”), which Fifth Amendment Additional
Term Loan Commitments shall expire in accordance with Section 2.8(a) on the date
that Term Loans are made under such Fifth Amendment Additional Term Loan
Commitments and (iv) thereafter, the obligation of such Lender (if any) to make
a Term Loan hereunder pursuant to any increase in the Aggregate Term Loan
Commitments effected in accordance with Section 2.23; provided, in each case,
that each Lender’s Term Loan Commitment shall be proportional to such Lender’s
Revolving Commitment.

“2008 Indenture” shall mean the indenture, dated as of June 17, 2008 (as
amended, supplemented or otherwise modified from time to time), among the
Borrower, the guarantors signatory thereto, and U.S. Bank National Association,
as trustee, pursuant to which the Borrower has issued its 3% senior convertible
notes due 2038 and its 6 1⁄4% Senior Notes.

(b) Section 1.1 of the Credit Agreement is hereby amended by amending the
definition of “Permitted Liens” by replacing clause (x) thereof in its entirety
as follows:

(x) Liens on real or personal property or assets of the Borrower or a Subsidiary
securing Indebtedness incurred for the purpose of financing all or any part of
the purchase price of such property or assets or financing all or any part of
the construction or improvement of any such property or assets, provided that
such lien shall attach at the time of or within 180 days after the later of
(x) such acquisition, (y) completion of such construction or improvement or
(z) commercial operation of such property or other asset and such Lien shall not
extend to any other property or assets of the Borrower and its Subsidiaries
(other than associated accounts, contracts and insurance proceeds, proceeds
thereof, accessions thereto, upgrades thereof and improvements thereto);

(c) Section 1.1 of the Credit Agreement is hereby amended by amending the
definition of “Permitted Liens” by replacing clause (xiv) thereof in its
entirety as follows:

(xiv) Liens securing the obligations under the 364-Day Term Loan Credit
Documents; and

(d) Section 1.1 of the Credit Agreement is hereby amended by adding the
following definitions to such section in the appropriate alphabetical order:

“Existing Term Loans” shall mean the Term Loans made by Lenders to the Borrower
and outstanding immediately prior to the Fifth Amendment Effective Date.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the Fifth
Amendment Effective Date (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Code, any
applicable intergovernmental agreements with respect thereto and any fiscal or
regulatory legislation, rules or practices adopted pursuant to such
intergovernmental agreements

 

5



--------------------------------------------------------------------------------

“Fifth Amendment” shall mean that certain Fifth Amendment to Amended and
Restated Revolving Credit and Term Loan Agreement, dated as of April 17, 2015.

“Fifth Amendment Additional Term Loan Commitment” shall have the meaning
assigned to such term in the definition of Term Loan Commitment.

“Fifth Amendment Fee Letter” shall mean that certain Fee Letter, dated as of
March 31, 2015, among the Administrative Agent, SunTrust Robinson Humphrey, Inc.
and the Borrower.

“Fifth Amendment Effective Date” shall mean April 17, 2015.

“Intercreditor Agreement” shall mean an intercreditor agreement between (a) the
Administrative Agent and (b) the administrative agent for the lenders under the
364-Day Term Loan Credit Agreement, to be entered into in connection with entry
into the 364-Day Term Loan Credit Documents, in form and substance reasonably
satisfactory to the Administrative Agent.

“Pro Forma Basis” shall mean, for purposes of calculating Consolidated EBITDA
with respect to any period during which the Borrower or any of its Subsidiaries
has consummated (i) an acquisition of all or substantially all of the business
or a line of business, unit or division (whether by the acquisition of Capital
Stock, asset or any combination thereof) of any other Person, including the
acquisition of Capital Stock of any other Person such that such Person becomes a
Subsidiary of the Borrower as a result of such acquisition or, in the event that
the Borrower or any Subsidiary of the Borrower owns Capital Stock in such Person
that constitutes a non-Wholly Owned Subsidiary prior to such acquisition, the
acquisition of all or substantially all of the shares of other Capital Stock
(other than director’s qualifying shares) in such Person not owned by the
Borrower or any Subsidiary of the Borrower at the time of such acquisition or
(ii) a sale, transfer or other disposition of all or substantially all of the
business or a line of business, unit or division (whether by the disposition of
Capital Stock, asset or any combination thereof) of any Subsidiary of the
Borrower, including the disposition of Capital Stock of any Subsidiary of the
Borrower such that such Person is no longer a Subsidiary of the Borrower as a
result of such disposition, such acquisition or disposition (and all other such
acquisitions or dispositions that have been consummated during the applicable
period) shall be deemed to have been consummated on the first day of the
applicable period, and all income statement items (whether positive or negative)
attributable to the assets or Person or property so acquired shall be
included and all income statement items (whether positive or negative)
attributable to the assets or Person or property so disposed of shall be
excluded; provided that the foregoing pro forma adjustments may be applied to
any definition, test or financial covenant solely to the extent that such
adjustments (i) are determined in good faith by the chief financial officer,
treasurer or controller of the Borrower and are set forth in reasonable detail
on a certificate of such officer delivered to the Administrative Agent and
(ii) based on historical results accounted for in accordance with GAAP.

 

6



--------------------------------------------------------------------------------

“6 1⁄4% Senior Notes” shall mean those certain 6 1⁄4% senior notes due 2022
issued by the Borrower pursuant to the 2008 Indenture.

“364-Day Term Loan Credit Agreement” shall mean the 364-day term loan credit
agreement to be entered into by and among, inter alios, the Borrower, certain
lenders, and the administrative agent thereto, in form and substance reasonably
satisfactory to the Administrative Agent.

“364-Day Term Loan Credit Documents” shall mean the 364-Day Term Loan Credit
Agreement and all “Loan Documents” or such similar term (as defined in the
364-Day Term Loan Credit Agreement).

“364-Day Term Loan Debt” shall mean the 364-Day Term Loans, the Guarantees by
the Guarantors of the obligations in respect thereof and any other Indebtedness
under the 364-Day Term Loan Credit Documents, which will be secured by the
Collateral on a pari passu basis with the Secured Obligations (as defined in the
Security Agreement).

“364-Day Term Loan Lenders” shall have the meaning given to it in
Section 2.12(a).

“364-Day Term Loan Secured Parties” shall mean the secured parties in respect of
the 364-Day Term Loan Credit Documents.

“364-Day Term Loans” shall mean the term loans in a principal amount not to
exceed $115,000,000 in the aggregate under the 364-Day Term Loan Credit
Agreement, the proceeds of which shall be used to refinance, redeem, or replace,
in whole or in part, the 2038 Senior Convertible Notes.

(e) Section 2.5 of the Credit Agreement is hereby amended by adding the
following new clause (d) at the end thereof:

(d) On the Fifth Amendment Effective Date, each Lender with a Fifth Amendment
Additional Term Loan Commitment severally agrees to make a single Term Loan to
the Borrower in a principal amount equal to the Fifth Amendment Additional Term
Loan Commitment of such Lender. Such Term Loans may be, from time to time, Base
Rate Loans or Eurocurrency Rate Loans or a combination thereof; provided that on
the Fifth Amendment Effective Date, such Term Loans shall be Eurocurrency Rate
Loans with an Interest Period set in accordance with the agreements set forth in
Section 4(b) of the Fifth Amendment.

(f) Section 2.8(a) of the Credit Agreement is hereby amended by adding the
following sentence at the end thereof:

The Fifth Amendment Additional Term Loan Commitments shall terminate upon the
making of the Term Loans pursuant to Section 2.5(d) on the Fifth Amendment
Effective Date.

 

7



--------------------------------------------------------------------------------

(g) Section 2.12(a) of the Credit Agreement is hereby amended by replacing such
Section in its entirety with the following:

(a) The Borrower shall prepay the Term Loans held by the Lenders electing to
receive a prepayment of the Term Loans from the proceeds of any sale or
disposition by the Borrower or such Subsidiary of any of the Collateral
(excluding (i) sales of inventory in the ordinary course of business,
(ii) Designated Asset Sales and (iii) sales or dispositions among the Borrower
and its Subsidiaries), to the extent required under this Section 2.12(a). To the
extent that the Borrower or any of its Subsidiaries applies the cash proceeds
from such asset sale (or a portion thereof) (net of commissions and other
reasonable and customary transaction costs, fees, reserves and expenses properly
attributable to such transaction and payable by such Borrower in connection
therewith (in each case, if paid to an Affiliate, subject to Section 7.7) or
under the clauses first and second of Section 2.12(b)) within 300 days of
receipt of such net cash proceeds to purchase replacement or other fixed assets
for use in the operations of the Borrower or any of its Subsidiaries, then no
prepayment shall be required in respect of the net cash proceeds (or portion
thereof so applied) from such asset sale. In the event that the Borrower or any
of its Subsidiaries has not applied the cash proceeds from such asset sale in
accordance with the preceding sentence (the amount of such unapplied cash
proceeds being the “Excess Proceeds”), the Borrower shall, within 10 days after
the end of the applicable 300-day period, make an offer (i) to each Lender to
prepay the Term Loans of such Lender and (ii) to the extent the 364-Day Term
Loan Credit Agreement is then in effect and requires such a prepayment, to each
lender party to the 364-Day Term Loan Credit Agreement (the “364-Day Term Loan
Lenders”) to prepay the 364-Day Term Loans, on a pro rata basis based on the
principal amount of the Term Loans and the 364-Day Term Loans then outstanding,
in an aggregate principal amount for all the Lenders and 364-Day Term Loan
Lenders equal to the amount of such Excess Proceeds. Each such prepayment offer
shall be in writing and shall specify the aggregate amount of Excess Proceeds.
Each Lender electing to receive such prepayment shall notify the Borrower of its
election in writing within 5 days after its receipt of Borrower’s prepayment
offer. The Borrower shall pay each Lender and each 364-Day Term Loan Lender that
has accepted such offer of prepayment its pro rata share of such Excess Proceeds
on the 20th day after the end of the applicable 300-day period. In the event
that any Lender or any 364-Day Term Loan Lender elects not to receive a
prepayment so offered by the Borrower, the Borrower or applicable Subsidiary
shall retain such net proceeds that was offered to such non-electing Lender or
non-electing 364-Day Term Loan Lender, as applicable. Any such prepayment on
account of the Term Loans shall be applied in accordance with paragraph
(b) below.

(h) Section 2.20 of the Credit Agreement is hereby amended by inserting new
clauses (f), (g) and (h) after clause (e) thereof as follows:

(f) If a payment made to a Lender (including, solely for purposes of
Section 2.20(e), Section 2.20(g) and this Section 2.20 (f), any Issuing Bank and
the Administrative Agent) under any Loan Document would be subject to United
States federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender

 

8



--------------------------------------------------------------------------------

shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of the
preceding sentence, “FATCA” shall include any amendments made to FATCA after the
Fifth Amendment Effective Date.

(g) Any Lender that is a United States person under Section 7701(a)(30) of the
Code shall deliver to the Borrower and the Administrative Agent on or prior to
the date on which such Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), properly completed and executed copies of IRS Form W-9
certifying that such Lender is exempt from U.S. federal backup withholding tax.
Each Lender agrees that if any form or certification it previously delivered
pursuant to Section 2.20(e), (f) or (g) expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

(h) For purposes of this Section 2.20, the term “applicable law” includes FATCA.

(i) Section 2.21(a) of the Credit Agreement is hereby amended by replacing
“counterclaim, or withholding or deduction of taxes” in the first sentence with
“or counterclaim”.

(j) Section 2.23(a) of the Credit Agreement is hereby amended by replacing the
reference to “100,000,000” therein with “200,000,000”.

(k) Section 4.4 of the Credit Agreement is hereby amended by replacing each
reference to “March 31, 2010” therein with “March 31, 2014”.

(l) Section 4.19 of the Credit Agreement is hereby deleted in its entirety.

(m) Section 5.3 of the Credit Agreement is hereby amended by replacing such
Section in its entirety with the following:

Section 5.3 Existence; Conduct of Business. The Borrower will, and will cause
each of its Subsidiaries to do, or cause to be done all things necessary to
preserve, renew and maintain in full force and effect its legal existence and
its respective rights, licenses, permits, privileges, franchises, patents,
copyrights, trademarks and trade names material to the conduct of its business
and will continue to engage in the business of providing helicopter services or
such other businesses or services (including other aircraft services) that are
reasonably related to the foregoing; provided, that nothing in this Section 5.3
shall prohibit any merger, consolidation, liquidation or dissolution permitted
under Section 7.3 or not subject to restriction under Section 7.3.

 

9



--------------------------------------------------------------------------------

(n) Section 7.1 of the Credit Agreement is hereby amended by replacing clause
(b) of such Section in its entirety with the following:

(b) Indebtedness set forth on Schedule 7.1 and existing on December 31, 2014
(the “Existing Indebtedness”) and Permitted Refinancing Indebtedness in respect
thereof;

(o) Section 7.1 of the Credit Agreement is hereby amended by replacing clause
(e) of such Section in its entirety with the following:

(e) the 364-Day Term Loan Debt and Permitted Refinancing Indebtedness in respect
thereof; and

(p) Section 7.3 of the Credit Agreement is hereby amended by replacing clause
(b) of such Section in its entirety with the following:

(b) The Borrower will not, and will not permit any of its Subsidiaries to,
engage in any type of business other than helicopter services and such other
businesses or services (including other aircraft services) that are reasonably
related thereto.

(q) Section 7.4 of the Credit Agreement is hereby amended by replacing clause
(f) of such Section in its entirety with the following:

(f) Investments set forth on Schedule 7.4 and existing on December 31, 2014 in
an aggregate amount equal to the amount outstanding on December 31, 2014 as
shown on such Schedule 7.4; and

(r) Section 7.8 of the Credit Agreement is hereby amended by replacing clause
(i) of the initial proviso of such Section in its entirety with the following:

(i) the foregoing shall not apply to restrictions or conditions imposed by law
or by (A) this Agreement or any other Loan Document or (B) any agreements
governing or evidencing the Existing Indebtedness, the 364-Day Term Loan Debt or
any Indebtedness issued in exchange for, or the net proceeds of which are used
to extend, refinance, renew, replace, defease or refund any of the foregoing;
provided that the restrictions and conditions imposed by any agreement governing
or evidencing such new Indebtedness are not materially more restrictive, taken
as a whole, than the restrictions and conditions imposed by the agreements
governing or evidencing the Indebtedness being extended, refinanced, renewed,
replaced, defeased or refunded, as reasonably determined by the Borrower,

(s) Section 7.8 of the Credit Agreement is hereby amended by deleting the word
“and” immediately preceding clause (vi) of the initial proviso of such Section
and replacing the “.” at the end of clause (vi) with “; and”, and inserting a
new clause (vii) thereafter as follows:

(vii) the foregoing shall not apply to restrictions or conditions in any
agreement in effect at the time any Person becomes a Subsidiary of the Borrower,
which agreement was not entered into in contemplation of such Person becoming a
Subsidiary of the Borrower, and on the condition that such restrictions or
conditions are not applicable to any Person, or the properties or assets of any

 

10



--------------------------------------------------------------------------------

Person, other than the Person, or the property or assets of the Person, so
acquired, and any amendments, modifications, restatements, renewals, extensions,
supplements, refundings, replacements or refinancing thereof; provided, that the
amendments, modifications, restatements, renewals, extensions, supplements,
refundings, replacements or refinancings are not materially more restrictive,
taken as a whole, with respect to such conditions or restrictions than the
agreements in effect at the time such Person becomes a Subsidiary of the
Borrower.

(t) Section 8.2 of the Credit Agreement is hereby amended by:

(i) amending clause (a) by replacing such clause in its entirety with the
following:

(a) So long as the Intercreditor Agreement is in effect, following an
“Enforcement” or such similar term (as defined in the Intercreditor Agreement),
all proceeds from each sale of, or other realization upon, all or any part of
the Collateral by any Secured Party shall be applied as set forth therein.

(ii) amending clause (b) by replacing the lead-in of such clause in its entirety
with the following:

(b) At all times when the Intercreditor Agreement is not in effect, all proceeds
from each sale of, or other realization upon, all or any part of the Collateral
by any Secured Party after the occurrence of and during the continuation of an
Event of Default arises shall be applied as follows:

(iii) amending clause (v) of clause (b) by replacing such clause in its entirety
with the following:

(v) fifth, to the Secured Parties in an amount equal to the sum of all
outstanding principal amounts of the Obligations (including, without limitation,
any Cash Collateralization requirements in connection with any Letter of
Credit), any unpaid interest accrued on the Obligations, and any Hedging
Obligations, pro rata in proportion to the aggregate amounts thereof owing to
each Secured Party; and

(u) The Credit Agreement is hereby amended by adding at the end thereof the
following new Section 10.17:

Section 10.17 Intercreditor Agreement. The Lenders, the Swingline Lender and the
Issuing Bank acknowledge that the obligations of the Borrower and the Guarantors
in respect of the 364-Day Term Loan Debt will be secured by Liens on the
Collateral on a pari passu basis with the Secured Obligations. In connection
with the incurrence of the 364-Day Term Loan Debt, the Administrative Agent
shall, enter into the Intercreditor Agreement establishing the relative rights
of the Secured Parties and the 364-Day Term Loan Secured Parties with respect to
the Collateral and certain related matters. The Lenders, the Swingline Lender
and the Issuing Bank hereby irrevocably (i) consent to such pari passu treatment
of Liens to be provided for under the 364-Day Term Loan Credit Documents and the
Intercreditor Agreement, (ii)

 

11



--------------------------------------------------------------------------------

authorize the Administrative Agent to execute and deliver the Intercreditor
Agreement and any documents relating thereto, in each case on behalf of, and
without any further consent, authorization or other action by, any Lender, the
Swingline Lender or the Issuing Bank, (iii) agree that, upon the execution and
delivery thereof and so long as it is in effect, the Lenders, the Swingline
Lender and the Issuing Bank will be bound by the provisions of the Intercreditor
Agreement as if it were a signatory thereto and will take no actions contrary to
the provisions of the Intercreditor Agreement and (iv) agree that none of the
Lenders, the Swingline Lender or the Issuing Bank shall have any right of action
whatsoever against the Administrative Agent as a result of any action taken by
the Administrative Agent pursuant to this Section 10.17 or in accordance with
the terms of the Intercreditor Agreement. The Lenders, the Swingline Lender and
the Issuing Bank hereby further irrevocably authorize the Administrative Agent
to enter into such amendments, supplements or other modifications to the
Intercreditor Agreement in connection with any extension, renewal or refinancing
of any Loans, any amendment, restatement, supplement or other modification of
the 364-Day Term Loan Credit Documents or any Permitted Refinancing Indebtedness
in respect of the 364-Day Term Loan Debt as are reasonably acceptable to the
Administrative Agent, in its sole discretion, to give effect thereto, in each
case on behalf of, and without any further consent, authorization or other
action by, any Lender, the Swingline Lender or the Issuing Bank. The
Administrative Agent shall have the benefit of the provisions of Article IX with
respect to all actions referred to in this Section 10.17 and all actions taken
or omitted to be taken by it in accordance with the terms of the Intercreditor
Agreement to the full extent thereof.

(v) Schedule II to the Credit Agreement is hereby amended by replacing such
Schedule in its entirety with Schedule II set forth on Exhibit A attached
hereto.

(w) Schedule 2.9 to the Credit Agreement is hereby amended by replacing such
Schedule in its entirety with the Schedule 2.9 set forth on Exhibit B attached
hereto.

(x) Schedule 7.1 to the Credit Agreement is hereby amended by replacing such
Schedule in its entirety with the Schedule 7.1 set forth on Exhibit C attached
hereto.

(y) Schedule 7.4 to the Credit Agreement is hereby amended by replacing such
Schedule in its entirety with the Schedule 7.4 set forth on Exhibit D attached
hereto.

3. Commitment Increase; New Commitments.

(a) Each Increasing Lender hereby agrees to increase the amount of its
(i) Revolving Commitment under the Credit Agreement by the amount shown as its
“Revolving Commitment Increase” on Annex A attached hereto and (ii) Term Loan
Commitment under the Credit Agreement by the amount shown as its “Term Loan
Commitment Increase” on Annex A attached hereto.

(b) Each New Lender hereby agrees to provide (i) a Revolving Commitment under
the Credit Agreement in the amount shown as its “New Revolving Commitment” on
Annex A attached hereto and (ii) a Term Loan Commitment under the Credit
Agreement in the amount shown as its “New Term Loan Commitment” on Annex A
attached hereto.

 

12



--------------------------------------------------------------------------------

(c) Each Incremental Lender acknowledges and agrees that the respective
Revolving Commitments and Term Loan Commitments of such Lender and the other
Lenders under the Credit Agreement are several and not joint commitments and
obligations of such Lenders. Each Incremental Lender further acknowledges and
agrees that Schedule II of the Credit Agreement as set forth on Exhibit A hereto
sets forth for such Lender its Revolving Commitment and its Term Loan Commitment
under the Credit Agreement immediately after to giving effect to this Amendment.

(d) Upon this Amendment becoming effective (x) with respect to the Existing Term
Loans and the Revolving Loans outstanding under the Credit Agreement immediately
prior to this Amendment becoming effective, the Increasing Lenders that are
providing Commitment Increases such that after giving effect to this Amendment
their ratable portion of the Commitments shall be less than their ratable
portions immediately prior to this Amendment (the “Non-Pro Rata Increasing
Lenders”) shall assign to each Increasing Lender that is providing a Commitment
Increase such that after giving effect to this Amendments its ratable portion of
the Commitments shall be greater than its ratable portion immediately prior to
this Amendment (the “Incremental Increasing Lenders”), and each of the
Incremental Increasing Lenders shall purchase from the Non-Pro Rata Increasing
Lenders, at the principal amount thereof (together with accrued interest), such
interest in the Existing Term Loans and such outstanding Revolving Loans as
shall be necessary in order that after giving effect to all such assignments and
purchases, the Lenders shall hold the Existing Term Loans and such outstanding
Revolving Loans ratably in proportion to their respective Fifth Amendment
Additional Term Loan Commitments and Revolving Commitments, as applicable, as
set forth on Schedule II of the Credit Agreement as set forth on Exhibit A
hereto after giving effect to this Amendment and (y) the amount of the
participations held by each Lender in each Letter of Credit and each Swingline
Loan then outstanding shall be adjusted automatically such that, after giving
effect to such adjustments, the Lenders shall hold participations in each such
Letter of Credit and Swingline Loan in proportion to their respective Revolving
Commitments as set forth on Schedule II of the Credit Agreement as set forth on
Exhibit A hereto after giving effect to this Amendment.

(e) On the date hereof, each Lender shall make a Term Loan to the Borrower in a
principal amount equal to the Fifth Amendment Additional Term Loan Commitment of
such Lender. The Lenders hereby waive any Notice of Term Borrowing that the
Borrower may be required to deliver under Section 2.5 of the Credit Agreement or
any other provision thereof with regard to the Term Loan to be made on the date
hereof.

(f) Immediately after this Amendment becomes effective, certain assignments will
be made among the Lenders so that the final allocations of each Lender after
giving effect to such assignments will be as set forth on Annex B to this
Amendment.

4. Certain Other Agreements.

(a) The Lenders party hereto, the Swingline Lender and the Issuing Bank,
acknowledge that the obligations of the Borrower and the Guarantors in respect
of the 364-Day Term Loan Debt will be secured by Liens on the Collateral on a
pari passu basis with the Secured Obligations and make such further
acknowledgments, agreements, authorizations and directions as are set forth in
Section 10.17 of the Credit Agreement, as amended in accordance with this
Amendment.

(b) Each of the Lenders party hereto and the Borrower hereby agree that,
notwithstanding the requirement in the definition of “Interest Period” in the
Credit Agreement that the period for Eurocurrency Rate Loans be one, two, three
or six months, the initial Interest

 

13



--------------------------------------------------------------------------------

Period for the Term Loans made on the Fifth Amendment Effective Date shall be
comprised of one or more periods shorter than one month (as the Administrative
Agent and the Borrower shall mutually agree) (collectively, the “Short-Term
Interest Period”). The Short-Term Interest Period shall commence on the the
Fifth Amendment Effective Date and end on the earlier of (i) the date on which
the Interest Period in existence on the Fifth Amendment Effective Date for the
Existing Term Loans ends and (ii) the date on which the principal amount of all
outstanding Term Loans have been declared or automatically have become due and
payable (whether by acceleration or otherwise). Upon termination of the
Short-Term Interest Period (unless such termination is because of clause
(ii) above), the Term Loans made on the Fifth Amendment Effective Date shall be
deemed part of the same Borrowing as the Existing Term Loans and the Interest
Period for such Term Loans and the Existing Term Loans shall be determined as
set forth in the definition of “Interest Period” in the Credit Agreement.

5. Conditions to Effectiveness of this Amendment. It is understood and agreed
that this Amendment shall become effective on the date (the “Effective Date”)
when the Administrative Agent shall have received (i) such fees as the Borrower
has previously agreed to pay on or prior to the date that this Amendment becomes
effective to the Administrative Agent or any of its affiliates in connection
with this Amendment, including without limitation the fees payable pursuant to
the Fifth Amendment Fee Letter (including without limitation fees payable
thereunder to the Administrative Agent for the account of each Incremental
Lender), (ii) reimbursement or payment of its reasonable out-of-pocket costs and
expenses incurred in connection with this Amendment or the Credit Agreement
(including reasonable fees, charges and disbursements of King & Spalding LLP,
counsel to the Administrative Agent) for which invoices (including estimated
expenses) have been presented to the Borrower at least two (2) days before the
Effective Date unless otherwise agreed by the Borrower and the Administrative
Agent, and (iii) each of the following documents:

(a) executed counterparts to this Amendment from the Borrower and each Lender;

(b) an instrument, executed by each Loan Party, pursuant to which such Loan
Party reaffirms its obligations under the Security Agreement, the Subsidiary
Guaranty Agreement and the Pledge Agreement;

(c) a certificate of the Secretary or Assistant Secretary of the Borrower,
attaching and certifying copies of its bylaws and of the resolutions of its
board of directors or any duly authorized committee thereof, authorizing the
execution, delivery and performance of this Amendment, and certifying the name,
title and true signature of each officer of the Borrower executing the Amendment
on behalf of the Borrower;

(d) a certified copy of the certificate of incorporation of the Borrower,
together with certificates of good standing or existence, as may be available
from the Secretary of State of the jurisdiction of organization of the Borrower
and each other jurisdiction where the Borrower is required to be qualified to do
business as a foreign corporation where the failure to be so qualified could
reasonably be expected to have a Material Adverse Effect;

(e) a certificate, dated the Fifth Amendment Effective Date and signed by the
chief financial officer, treasurer or controller of the Borrower, certifying
that (w) no Default or Event of Default exists, (x) after giving effect to the
execution and delivery of the Amendment and the funding of the Term Loans on the
Fifth Amendment Effective Date, neither the Borrower nor its Subsidiaries, taken
as a whole, will be “insolvent”, within the meaning of such term as defined in §
101 of Title 11 of the United States Code, as amended from time to time, or be
unable to pay its

 

14



--------------------------------------------------------------------------------

debts generally as such debts become due, or have an unreasonably small capital
to engage in any business or transaction, whether current or contemplated,
(y) all other representations and warranties of each Loan Party set forth in the
Loan Documents are true and correct in all material respects, except to the
extent that such representations and warranties specifically refer to an earlier
date and (z) since March 31, 2014, there shall have been no change which has had
or could reasonably be expected to have a Material Adverse Effect;

(f) a favorable written opinion of Baker Botts L.L.P., counsel to the Borrower,
addressed to the Administrative Agent and each of the Lenders, and covering such
matters relating to the Borrower, the Amendment and the transactions
contemplated therein as the Administrative Agent or the Required Lenders shall
reasonably request; and

(g) certified copies of all consents, approvals, authorizations, registrations
and filings and orders required or advisable to be made or obtained under any
Requirement of Law, or by any Contractual Obligation of each Loan Party, in
connection with the execution, delivery, performance, validity and
enforceability of this Amendment or any of the transactions contemplated
thereby, and such consents, approvals, authorizations, registrations, filings
and orders shall be in full force and effect and all applicable waiting periods
shall have expired, and no investigation or inquiry by any governmental
authority regarding the Amendment shall be ongoing.

6. Representations and Warranties. To induce the Lenders to enter into this
Amendment, the Borrower hereby represents and warrants to the Lenders as
follows:

(a) The execution and delivery by the Borrower of this Amendment are within the
Borrower’s organizational powers and have been duly authorized by all necessary
organizational action;

(b) The execution, delivery and performance by the Borrower of this Amendment
(i) do not require any consent or approval of, registration or filing with, or
any action by, any Governmental Authority, except those as have been obtained or
made and are in full force and effect, (ii) will not violate any Requirements of
Law applicable to the Borrower or any of its Subsidiaries or any judgment, order
or ruling of any Governmental Authority, (iii) will not violate or result in a
default under any indenture, material agreement or other material instrument
binding on the Borrower or any of its Subsidiaries or any of its assets or give
rise to a right thereunder to require any payment to be made by the Borrower or
any of its Subsidiaries and (iv) will not result in the creation or imposition
of any Lien on any asset of the Borrower or any of its Subsidiaries prohibited
under the Loan Documents;

(c) This Amendment has been duly executed and delivered for the benefit of the
Borrower and constitutes a legal, valid and binding obligation of the Borrower,
enforceable against the Borrower in accordance with its terms except as the
enforceability hereof may be limited by bankruptcy, insolvency, reorganization,
moratorium and other laws affecting creditors’ rights and remedies in general;
and

(d) After giving effect to this Amendment, the representations and warranties
contained in the Credit Agreement and the other Loan Documents are true and
correct in all material respects, except to the extent that such representations
and warranties specifically refer to an earlier date, and no Default or Event of
Default has occurred and is continuing as of the date hereof.

 

15



--------------------------------------------------------------------------------

(e) Since March 31, 2014, there has not occurred any event that has had or could
reasonably be expected to have, a Material Adverse Effect.

7. New Lender Joinder.

(a) Joinder. By its signature to this Amendment, each New Lender hereby joins
the Credit Agreement as a “Lender”, and establishes a new Revolving Commitment
and/or Term Loan Commitment as set forth beside such New Lender’s name on Annex
A attached hereto and set forth on Schedule II of the Credit Agreement as set
forth on Exhibit A. Each New Lender shall be a party to, and bound by, the
Credit Agreement as a “Lender” thereunder as of the Fifth Amendment Effective
Date.

(b) Representations and Warranties. Each New Lender represents and warrants to
the Administrative Agent and the Borrower that this Amendment has been duly
authorized, executed and delivered by each of them and that the Credit
Agreement, as modified by this Amendment, constitutes the legal, valid and
binding obligation of such New Lender, enforceable against it in accordance with
its terms.

(c) Lack of Reliance on the Administrative Agent. Each New Lender acknowledges
that it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Amendment and become a “Lender” under the Credit Agreement. Each New Lender
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, continue to make its own decisions in
taking or not taking any action under the Credit Agreement or any other Loan
Document.

(d) Tax Forms. Each New Lender certifies that it has delivered to the Borrower
and the Administrative Agent all applicable forms and documentation, duly
completed and executed, and performed all other actions required under
Section 2.20 of the Credit Agreement.

(e) Appointment of Administrative Agent. Each New Lender hereby irrevocably
designates and appoints the Administrative Agent as the agent of such New Lender
under the Credit Agreement and the other Loan Documents, and such New Lender
irrevocably authorizes the Administrative Agent, in such capacity, to take such
action on its behalf under the provisions of the Credit Agreement and the other
Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to the Administrative Agent by the terms of the Credit
Agreement and the other Loan Documents, together with such other powers as are
reasonably incidental thereto.

(f) Notice Address. The address for each New Lender for purposes of all notices
and other communications is as set forth on an Administrative Questionnaire
delivered by such New Lender to the Administrative Agent.

8. Effect of Amendment. Except as set forth expressly herein, all terms of the
Credit Agreement, as amended hereby, and the other Loan Documents shall be and
remain in full force and effect and shall constitute the legal, valid, binding
and enforceable obligations of the Borrower (to the extent that the Borrower is
a party thereto) to the Lenders and the Administrative Agent. The execution,
delivery and effectiveness of this Amendment shall not, except as expressly
provided herein, operate as a waiver of any right, power or remedy of the
Lenders under the Credit Agreement, nor constitute a waiver of any provision of
the Credit Agreement. This Amendment shall constitute a Loan Document for all
purposes of the Credit Agreement.

 

16



--------------------------------------------------------------------------------

9. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York and all applicable
federal laws of the United States of America.

10. No Novation. This Amendment is not intended by the parties to be, and shall
not be construed to be, a novation of the Credit Agreement or an accord and
satisfaction in regard thereto.

11. Costs and Expenses. The Borrower agrees to pay on demand all reasonable,
out-of-pocket costs and expenses of the Administrative Agent in connection with
the preparation, execution and delivery of this Amendment, including, without
limitation, the reasonable fees and out-of-pocket expenses of outside counsel
for the Administrative Agent with respect thereto.

12. Counterparts. This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts, each of which shall be deemed an
original and all of which, taken together, shall be deemed to constitute one and
the same instrument. Delivery of an executed counterpart of this Amendment by
facsimile transmission or by electronic mail in .pdf form shall be as effective
as delivery of a manually executed counterpart hereof.

13. Binding Nature. This Amendment shall be binding upon and inure to the
benefit of the parties hereto, their respective successors,
successors-in-titles, and assigns.

14. Entire Understanding. This Amendment sets forth the entire understanding of
the parties with respect to the matters set forth herein, and shall supersede
any prior negotiations or agreements, whether written or oral, with respect
thereto.

[Signature Pages To Follow]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed, under seal in the case of the Borrower, by their respective authorized
officers as of the day and year first above written.

 

BORROWER: BRISTOW GROUP INC. By:

/s/ Joseph A. Baj

Name: Joseph A. Baj Title: Vice President and Treasurer

 

[Signature Page to Fifth Amendment to Amended and Restated Revolving Credit and
Term Loan Agreement]



--------------------------------------------------------------------------------

LENDERS: SUNTRUST BANK, individually and as Administrative Agent, Swingline
Lender and Issuing Bank By:

/s/ Shannon Juhan

Name: Shannon Juhan Title: Director

 

[Signature Page to Fifth Amendment to Amended and Restated Revolving Credit and
Term Loan Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. By:

/s/ David McCauley

Name: David McCauley Title: Senior Vice President

 

[Signature Page to Fifth Amendment to Amended and Restated Revolving Credit and
Term Loan Agreement]



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY By:

/s/ DeVon J. Lang

Name: DeVon J. Lang Title: Senior Vice President

 

[Signature Page to Fifth Amendment to Amended and Restated Revolving Credit and
Term Loan Agreement]



--------------------------------------------------------------------------------

The BANK OF TOKYO-MITSUBISHI UFJ, Ltd. By:

/s/ Kevin Sparks

Name: Kevin Sparks Title: Vice President

 

[Signature Page to Fifth Amendment to Amended and Restated Revolving Credit and
Term Loan Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK By:

/s/ Samuel Coward

Name: Samuel Coward Title: Vice President

 

[Signature Page to Fifth Amendment to Amended and Restated Revolving Credit and
Term Loan Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A. By:

/s/ Peter Kardos

Name: Peter Kardos Title: Vice President

 

[Signature Page to Fifth Amendment to Amended and Restated Revolving Credit and
Term Loan Agreement]



--------------------------------------------------------------------------------

COMPASS BANK By:

/s/ Jason Sheppard

Name: Jason Sheppard Title: Vice President

 

[Signature Page to Fifth Amendment to Amended and Restated Revolving Credit and
Term Loan Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN

ISLANDS BRANCH

By:

/s/ Nupur Kumar

Name: Nupur Kumar Title: Authorized Signatory By:

/s/ Karim Rahimtoola

Name: Karim Rahimtoola Title: Authorized Signatory

 

[Signature Page to Fifth Amendment to Amended and Restated Revolving Credit and
Term Loan Agreement]



--------------------------------------------------------------------------------

FIFTH THIRD BANK By:

/s/ Quoc Tran

Name: Quoc Tran Title: Vice President

 

[Signature Page to Fifth Amendment to Amended and Restated Revolving Credit and
Term Loan Agreement]



--------------------------------------------------------------------------------

HSBC BANK USA, N.A. By:

/s/ Sarah S Knudsen

Name: Sarah S Knudsen Title: Vice President

 

[Signature Page to Fifth Amendment to Amended and Restated Revolving Credit and
Term Loan Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A. By:

/s/ Thomas Okamoto

Name: Thomas Okamoto Title: Authorized Officer

 

[Signature Page to Fifth Amendment to Amended and Restated Revolving Credit and
Term Loan Agreement]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION By:

/s/ Christopher Keenan

Name: Christopher Keenan Title: Assistant Vice President

 

[Signature Page to Fifth Amendment to Amended and Restated Revolving Credit and
Term Loan Agreement]



--------------------------------------------------------------------------------

REGIONS BANK By:

/s/ Scott J. Sarrat

Name: Scott J. Sarrat Title: Senior Vice President

 

[Signature Page to Fifth Amendment to Amended and Restated Revolving Credit and
Term Loan Agreement]



--------------------------------------------------------------------------------

TRUSTMARK NATIONAL BANK By:

/s/ Jeff Deutsch

Name: Jeff Deutsch Title: Senior Vice President

 

[Signature Page to Fifth Amendment to Amended and Restated Revolving Credit and
Term Loan Agreement]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,
as a Lender By:

/s/ Steven Dixon

Name: Steven Dixon Title: Vice President

 

[Signature Page to Fifth Amendment to Amended and Restated Revolving Credit and
Term Loan Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A. By:

/s/ Chris Kim

Name: Chris Kim Title: Assistant Vice President

 

[Signature Page to Fifth Amendment to Amended and Restated Revolving Credit and
Term Loan Agreement]



--------------------------------------------------------------------------------

WHITNEY BANK,

individually and as Issuing Bank

By:

/s/ Gregory J. Zaunbrecher

Name: Gregory J. Zaunbrecher Title: Vice President

 

[Signature Page to Fifth Amendment to Amended and Restated Revolving Credit and
Term Loan Agreement]



--------------------------------------------------------------------------------

Annex A

 

Lender

  Type of Lender   Term Loan
Commitment
Increase   New Term
Loan
Commitment   Revolving
Commitment
Increase   New
Revolving
Commitment

SunTrust Bank

  Increasing Lender   $1,527,095.10   N/A   $0.00   N/A

Bank of America, N.A.

  Increasing Lender   $0.00   N/A   $0.00   N/A

Compass Bank

  Increasing Lender   $0.00   N/A   $0.00   N/A

Credit Suisse AG, Cayman Islands Branch

  Increasing Lender   $8,471,204.52   N/A   $0.00   N/A

JPMorgan Chase Bank, National Association

  Increasing Lender   $5,584,554.61   N/A   $0.00   N/A

Wells Fargo Bank, National Association

  Increasing Lender   $5,222,567.13   N/A   $0.00   N/A

Regions Bank

  Increasing Lender   $2,007,591.36   N/A   $0.00   N/A

HSBC Bank USA, N.A.

  Increasing Lender   $3,363,736.60   N/A   $0.00   N/A

Whitney Bank

  Increasing Lender   $3,363,736.60   N/A   $0.00   N/A

Branch Banking and Trust Company

  Increasing Lender   $7,769,070.97   N/A   $0.00   N/A

Citibank, N.A.

  Increasing Lender   $8,374,492.93   N/A   $0.00   N/A

PNC Bank, National Association

  Increasing Lender   $6,410,158.06   N/A   $0.00   N/A

U.S. Bank National Association

  Increasing Lender   $4,655,472.18   N/A   $0.00   N/A

Trustmark National Bank

  Increasing Lender   $5,294,674.12   N/A   $0.00   N/A

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

  New Lender   N/A   $23,333,333.34   N/A   $25,000,000.00

Barclays Bank plc

  New Lender   N/A   $23,333,333.34   N/A   $25,000,000.00

Fifth Third Bank

  New Lender   N/A   $18,666,666.66   N/A   $0.00    

 

 

 

TOTAL:

$127,377,687.52 $50,000,000.00    

 

 

 



--------------------------------------------------------------------------------

Exhibit A

Schedule II to Credit Agreement

COMMITMENT AMOUNTS

 

Lender

   Fifth Amendment
Additional Term
Loan Commitment      Revolving Loan
Commitment  

SunTrust Bank

   $ 1,527,095.10       $ 27,068,397.90   

Bank of America, N.A.

   $ 0.00       $ 26,666,666.66   

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 23,333,333.34       $ 26,666,666.66   

Barclays Bank plc

   $ 23,333,333.34       $ 26,666,666.66   

Compass Bank

   $ 0.00       $ 26,666,666.66   

Credit Suisse AG, Cayman Islands Branch

   $ 8,471,204.52       $ 26,666,666.66   

JPMorgan Chase Bank, National Association

   $ 5,584,554.61       $ 26,666,666.66   

Wells Fargo Bank, National Association

   $ 5,222,567.13       $ 26,666,666.66   

Regions Bank

   $ 2,007,591.36       $ 22,992,408.64   

HSBC Bank USA, N.A.

   $ 3,363,736.60       $ 21,636,263.40   

Whitney Bank

   $ 3,363,736.60       $ 21,636,263.40   

Branch Banking and Trust Company

   $ 7,769,070.97       $ 21,333,333.34   

Citibank, N.A.

   $ 8,374,492.93       $ 21,333,333.34   

Fifth Third Bank

   $ 18,666,666.66       $ 21,333,333.34   

PNC Bank, National Association

   $ 6,410,158.06       $ 21,333,333.34   

U.S. Bank National Association

   $ 4,655,472.18       $ 21,333,333.34   

Trustmark National Bank

   $ 5,294,674.12       $ 13,333,333.34      

 

 

    

 

 

 

TOTAL:

$ 127,377,687.52    $ 400,000,000.00      

 

 

    

 

 

 



--------------------------------------------------------------------------------

Exhibit B

Schedule 2.9 to Credit Agreement

TERM LOAN AMORTIZATION

 

Payment Date

   Amount  

June 30, 2014

   $ 1,135,828.13   

September 30, 2014

   $ 1,135,828.13   

December 31, 2014

   $ 1,135,828.13   

March 31, 2015

   $ 1,135,828.13   

June 30, 2015

   $ 3,500,000.00   

September 30, 2015

   $ 3,500,000.00   

December 31, 2015

   $ 3,500,000.00   

March 31, 2016

   $ 3,500,000.00   

June 30, 2016

   $ 7,000,000.00   

September 30, 2016

   $ 7,000,000.00   

December 31, 2016

   $ 7,000,000.00   

March 31, 2017

   $ 7,000,000.00   

June 30, 2017

   $ 8,750,000.00   

September 30, 2017

   $ 8,750,000.00   

December 31, 2017

   $ 8,750,000.00   

March 31, 2018

   $ 8,750,000.00   

June 30, 2018

   $ 10,937,500.00   

September 30, 2018

   $ 10,937,500.00   

December 31, 2018

   $ 10,937,500.00   

March 31, 2019

   $ 10,937,500.00   

April 29, 2019

   $ 229,250,000.00   



--------------------------------------------------------------------------------

Exhibit C

Schedule 7.1 to Credit Agreement

EXISTING INDEBTEDNESS

($ in thousands)

 

Type

   Outstanding
Principal Amount as of
December 31, 2014  

6 1⁄4% Senior Notes due 2022

   $ 401,535   

3% Convertible Senior Notes due 2038

   $ 113,025   

Eastern Airways International Limited and subsidiaries debt

   $ 21,840   

Letters of Credit

   $ 2,014   

Sale and Leaseback Financing involving 31 helicopters with various entities of
Milestone Aviation Group LLC each as Lessor [off-balance sheet debt – present
value]

   $ 302,352   

Sale and Leaseback Financing involving 9 helicopters with HeliFleet 2013-01, LLC
as Lessor
[off-balance sheet debt – present value]

   $ 28,966   

Sale and Leaseback Financing involving 3 helicopters with Capital One Equipment
Finance Corp. as Lessor [off-balance sheet debt – present value]

   $ 15,797   

Sale and Leaseback Financing involving 3 helicopters with PNC Bank, National
Association, solely as owner trustee, as Lessor [off-balance sheet debt –
present value]

   $ 13,371   

Sale and Leaseback Financing involving 2 helicopters with various entities of
Waypoint Leasing as Lessor [off-balance sheet debt –present value]

   $ 13,819   

Sale and Leaseback Financing involving 2 helicopters with Huntington National
Bank as Lessor [off-balance sheet debt –present value]

   $ 12,408   

Sale and Leaseback Financing involving 1 helicopter with BTMU Capital Leasing &
Finance, Inc. as Lessor [off-balance sheet debt –present value]

   $ 8,998   

Sale and Leaseback Financing involving 1 helicopter with an entity of Bank of
America Merrill Lynch as Lessor [off-balance sheet debt –present value]

   $ 3,334   



--------------------------------------------------------------------------------

Exhibit D

Schedule 7.4 to Credit Agreement

EXISTING INVESTMENTS

as of December 31, 2014

($ in thousands)

 

Asset

   Borrower      Guarantors      Non-Guarantors  

Intercompany Investment [eliminate on consolidation]

   $ 1,275,114       $ 111,435       $ —     

Investment in Unconsolidated Affiliates

   $ —         $ —         $ 255,267   

Intercompany Notes Receivable [eliminate on consolidation]

   $ 1,329,124       $ —         $ —     



--------------------------------------------------------------------------------

ANNEX B

COMMITMENT AMOUNTS

 

Lender

   Term Loan
Commitment      Revolving
Commitment  

SunTrust Bank

   $ 23,684,848.13       $ 27,068,397.90   

Bank of America, N.A.

   $ 23,333,333.34       $ 26,666,666.66   

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 23,333,333.34       $ 26,666,666.66   

Barclays Bank plc

   $ 23,333,333.34       $ 26,666,666.66   

Compass Bank

   $ 23,333,333.34       $ 26,666,666.66   

Credit Suisse AG, Cayman Islands Branch

   $ 23,333,333.34       $ 26,666,666.66   

JPMorgan Chase Bank, National Association

   $ 23,333,333.34       $ 26,666,666.66   

Wells Fargo Bank, National Association

   $ 23,333,333.34       $ 26,666,666.66   

Regions Bank

   $ 20,118,357.57       $ 22,992,408.64   

HSBC Bank USA, N.A.

   $ 18,931,730.48       $ 21,636,263.40   

Whitney Bank

   $ 18,931,730.48       $ 21,636,263.40   

Branch Banking and Trust Company

   $ 18,666,666.66       $ 21,333,333.34   

Citibank, N.A.

   $ 18,666,666.66       $ 21,333,333.34   

Fifth Third Bank

   $ 18,666,666.66       $ 21,333,333.34   

PNC Bank, National Association

   $ 18,666,666.66       $ 21,333,333.34   

U.S. Bank National Association

   $ 18,666,666.66       $ 21,333,333.34   

Trustmark National Bank

   $ 11,666,666.66       $ 13,333,333.34      

 

 

    

 

 

 

TOTAL:

$ 350,000,000.00    $ 400,000,000.00      

 

 

    

 

 

 